Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in the securities of Optex Systems Holdings,
Inc., a Delaware corporation (the “Company”). The Company is conducting a
private placement in the aggregate amount of up to $2,100,000 (the “Offering”)
of convertible promissory notes, in the form attached hereto as Exhibit A (the
“Notes”) which are convertible into shares of the Company’s common stock, $0.001
par value per share (the “Common Stock”). For purposes of this Agreement, the
term “Securities” shall refer to the Notes and the shares of Common Stock into
which the Notes are convertible.

 

IMPORTANT INVESTOR NOTICES

 

NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS NOTE PURCHASE AGREEMENT AND ANY
SUPPLEMENTS HERETO, AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY
REPRESENTATIONS EXCEPT THOSE CONTAINED HEREIN.

 

UNTIL SUCH TIME AS A FORM 8-K IS FILED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION (“SEC”) DISCLOSING THE TRANSACTIONS CONTEMPLATED HEREBY,
THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT, ACKNOWLEDGES
AND AGREES TO THE FOREGOING RESTRICTIONS.

 

THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS AGREEMENT DOES NOT CONTAIN ALL OF THE INFORMATION THAT WOULD
NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) NOR HAS THE COMPANY PROVIDED A
PRIVATE PLACEMENT MEMORANDUM WITH RESPECT TO THIS OFFERING. YOU MUST CONDUCT AND
RELY ON YOUR OWN EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED, IN DECIDING WHETHER TO INVEST IN THE
OFFERING.

 

THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT AGREES TO
RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE ANY OF THE
SECURITIES DESCRIBED HEREIN.

 

NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO THE CLOSING DATE. THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF SECURITIES, TO ASK QUESTIONS OF AND
RECEIVE ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN
ADDITIONAL INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN
ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE
ACCURACY OF THE INFORMATION SET FORTH HEREIN. ALL SUCH ADDITIONAL INFORMATION
SHALL ONLY BE PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH
ITS DULY AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR
INFORMATION PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.

 

NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.

 

 

 

 

THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND INTENTIONS.
THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING STATEMENTS IS
SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER MATERIALLY. THE
SECTIONS ENTITLED “EXECUTIVE SUMMARY,” “RISK FACTORS,” AND “DESCRIPTION OF
BUSINESS,” IN ANY SEC FILING OR REPORT (“SEC FILINGS”), AS WELL AS THIS
AGREEMENT GENERALLY, CONTAIN DISCUSSIONS OF SOME OF THE FACTORS THAT COULD
CONTRIBUTE TO THESE DIFFERENCES.

 

THE SEC FILINGS AND REPORTS INCLUDE DATA OBTAINED FROM INDUSTRY PUBLICATIONS AND
REPORTS, WHICH THE COMPANY BELIEVES TO BE RELIABLE SOURCES; HOWEVER, NEITHER THE
ACCURACY NOR THE COMPLETENESS OF THIS DATA IS GUARANTEED AND WE HAVE NEITHER
INDEPENDENTLY VERIFIED THIS DATA NOR SOUGHT THE CONSENT OF SUCH SOURCES TO REFER
TO THEIR REPORTS.

 

THE CONVERSION PRICE OF THE NOTES HAS BEEN DETERMINED ARBITRARILY. SUCH
CONVERSION PRICE DOES NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE EXISTING
VALUE OF THE ASSETS, EARNINGS OR BOOK VALUE OF THE COMPANY, OR TO POTENTIAL
ASSETS, EARNINGS, OR BOOK VALUE OF THE COMPANY. THE PRICE OF COMMON STOCK TRADED
ON ANY EXCHANGE MAY BE IMPACTED BY A LACK OF LIQUIDITY OR AVAILABILITY OF COMMON
STOCK FOR PUBLIC SALE AND ALSO WILL NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE
ASSETS, EARNINGS, BOOK VALUE OR POTENTIAL PROSPECTS OF THE COMPANY OR APPLICABLE
QUOTED OR TRADING PRICES THAT MAY EXIST FOLLOWING REGISTRATION OR THE LAPSE OF
RESTRICTIONS ON THE SECURITIES SOLD PURSUANT TO THE OFFERING OR OTHER
RESTRICTIONS. SUCH PRICES SHOULD NOT BE CONSIDERED ACCURATE INDICATORS OF FUTURE
QUOTED OR TRADING PRICES THAT MAY SUBSEQUENTLY EXIST FOLLOWING THE OFFERING.

 

THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON AT ALL PRIOR TO
ITS COUNTER-EXECUTION OF ANY NOTE PURCHASE AGREEMENT DELIVERED TO IT BY ANY
POTENTIAL SUBSCRIBER. THE COMPANY IS NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS
AGREEMENT WHETHER ALL OR WHAT PART OF THE NOTES OFFERED HEREBY HAVE BEEN SOLD.

 

SUBSCRIBERS MAY BE DEEMED TO BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
WITHIN THE MEANING OF THE UNITED STATES SECURITIES LAWS AND REGULATIONS
REGARDING A PUBLIC COMPANY. THIS AGREEMENT HAS BEEN PREPARED SOLELY FOR USE IN
CONNECTION WITH THE OFFERING DESCRIBED HEREIN, AND THE OFFERING AND THE TERMS
DESCRIBED IN THIS AGREEMENT MAY BE DEEMED TO BE MATERIAL, NONPUBLIC INFORMATION.
ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER THAN IN CONNECTION WITH THE
CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OF THE COMPANY THROUGH THE
OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL AND/OR CRIMINAL
LIABILITY. THE RECIPIENT, BY ACCEPTING THIS AGREEMENT, AGREES (I) NOT TO
DISTRIBUTE OR REPRODUCE THIS AGREEMENT, IN WHOLE OR IN PART, AT ANY TIME,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY; AND (II) TO REFRAIN FROM
TRADING IN THE PUBLICLY-TRADED SECURITIES OF THE COMPANY OR ANY OTHER RELEVANT
COMPANY FOR SO LONG AS SUCH RECIPIENT IS IN POSSESSION OF THE MATERIAL
NON-PUBLIC INFORMATION. SUBSCRIBERS ARE ADVISED THAT THEY SHOULD SEEK THEIR OWN
LEGAL COUNSEL PRIOR TO EFFECTUATING ANY TRANSACTIONS IN THE PUBLICLY TRADED
COMPANY’S SECURITIES.

 

FOR RESIDENTS OF ALL STATES

 

THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT. THE SECURITIES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF ANY
STATE AND WILL BE OFFERED AND SOLD IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(a)(2) THEREUNDER AND REGULATION D (RULE 506)
OF THE SECURITIES ACT AND CORRESPONDING PROVISIONS OF STATE SECURITIES LAWS.

 

- 2 -

 

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
OPINION OF COUNSEL TO THE HOLDER, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT, UPON
PROVISION OF AN OPINION OF COUNSEL TO THE HOLDER, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT SUCH SECURITIES MAY BE SOLD PURUSANT TO SAID
RULE 144. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC,
ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY
OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING
OR THE ACCURACY OR ADEQUACY OF THIS AGREEMENT OR ANY OTHER INFORMATION PROVIDED
BY THE COMPANY IN CONNECTION THEREWITH. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

 

PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE. EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION. IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.

 

FOR FLORIDA RESIDENTS ONLY

 

THE SECURITIES REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER
IN A TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT. THE
SECURITIES HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN
ADDITION, ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE
WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
SUBSCRIBER TO THE COMPANY, AN AGENT OF THE COMPANY, OR AN ESCROW AGENT OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
SUBSCRIBER, WHICHEVER OCCURS LATER.

 

- 3 -

 

 

1.           SUBSCRIPTION AND PURCHASE PRICE

 

(a)          Subscription. Subject to the conditions set forth in Section 2
hereof, the Subscriber hereby subscribes for and agrees to purchase the Note
with the principal face value indicated on the Subscriber signature page hereof
(such principal face value, the “Purchase Price”) on the terms and conditions
described herein.

 

(b)          Purchase of Note. The Subscriber’s delivery of this Agreement to
the Company shall be accompanied by payment for the Note payable in United
States Dollars, by wire transfer of immediately available funds delivered to
Jolie Kahn, Esq., as escrow agent (the “Escrow Agent”) pursuant to the wire
instructions attached hereto as Exhibit B, or as otherwise directed by the
Company. The Subscriber understands and agrees that, subject to Section 2 and
applicable laws, by executing this Agreement, it is entering into a legally
binding agreement.

 

2.           Acceptance, Offering Term and Closing Procedures; post closing
adjustments

 

(a)          Offering of Securities. The Company hereby agrees to sell, and
subject to full, faithful and punctual performance and discharge by the Company
of all of its duties, obligations and responsibilities as set forth in this
Agreement, the escrow agreement entered into between the Company and the Escrow
Agent, which sets forth the terms of the escrow referenced in paragraph 1(b)
above (the “Escrow Agreement”) and any other agreement entered into between the
Subscriber and the Company relating to the purchase of the Note (collectively,
the "Transaction Documents"), and the Subscriber hereby agrees to purchase the
Note pursuant to the terms and conditions set forth in this Agreement. For the
avoidance of doubt, upon the occurrence of the failure by the Company to fully,
faithfully and punctually perform and discharge any of its duties, obligations
and responsibilities as set forth in any of the Transaction Documents, which
shall have been performed or otherwise discharged prior to the Closing (as
defined below), the Subscriber may, on or prior to the Closing, at its sole and
absolute discretion, elect not to purchase the Note and, to the extent the
Subscriber has delivered all or any part of the Purchase Price to the Company or
an escrow account at the direction of the Company, receive the full and
immediate refund of the Purchase Price. In the event the Closing does not take
place because of (i) the election not to purchase the Note by the Subscriber or
(ii) the failure to effectuate the Initial Closing on or prior to November 15,
2014 (unless extended by agreement of the parties hereto) for any reason or no
reason, this Agreement and any other Transaction Documents shall thereafter be
terminated and have no further force or effect, and the parties shall take all
steps, including the execution of instructions to the Company, to ensure that
the Purchase Price shall promptly be returned or caused to be returned to the
Subscriber without interest thereon or deduction therefrom.

 

(b)          Closing. The closing of the purchase and sale of the Notes
hereunder (the “Closing”) shall take place at such time and place as determined
by the parties hereto and may take place in on or more closings. The Closing
shall take place on a Business Day promptly following the satisfaction of the
conditions set forth in Section 6 below, as determined by the parties hereto
(the “Closing Date”). “Business Day” shall mean from the hours of 9:00 a.m.
(Eastern Time) through 5:00 p.m. (Eastern Time) of a day other than a Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required to be closed. The Note purchased by the Subscriber will
be delivered by the Company promptly following the Final Closing Date (as
defined herein).

 

(c)          Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein. The number of shares of
Common Stock that the Subscriber shall thereafter be entitled to receive upon
conversion of the Note shall be adjusted to a number determined by multiplying
the number of shares of Common Stock that would otherwise (but for the
provisions of this Section) be issuable on such conversion by a fraction of
which (a) the numerator is the Purchase Price that would otherwise (but for the
provisions of this Section) be in effect, and (b) the denominator is the
Purchase Price then in effect.

 

- 4 -

 

 

(d)          Favored Nations Provision. From the date hereof until such time as
no Subscriber holds any Securities, and except in respect of the issuance of
Excluded Securities, in the event that the Company issues or sells any Common
Stock, if a Subscriber then holding outstanding Securities reasonably believes
that any of the terms and conditions appurtenant to such issuance or sale are
more favorable to such investors than are the terms and conditions granted to
the Subscribers hereunder, upon notice to the Company by such Subscriber after
disclosure of such issuance or sale, the Company shall amend the terms of this
transaction as to such Subscriber only so as to give such Subscriber the benefit
of such more favorable terms or conditions. Notwithstanding anything to the
contrary herein, in the event the Company anticipates issuing or selling any
Common Stock or Common Stock Equivalents (other than Excluded Securities) the
Company shall provide each Subscriber five (5) business days’ notice of such
intended issuance or sale. The failure by the Subscriber to notify the Company
of an adjustment hereunder shall not preclude any rights of the Subscriber
hereunder or its ability to enforce its rights hereunder. The waiver of any
adjustment by the Subscriber hereunder shall not be deemed a waiver of any
future adjustments to which such Subscriber may become entitled.  “Excluded
Securities” shall mean any (i) shares of Common Stock or standard options to
purchase Common Stock issued to directors, officers or employees of the Company
in their capacity as such pursuant to an Approved Stock Plan, provided that (A)
all such issuances (taking into account the shares of Common Stock issuable upon
exercise of such options) after the date hereof pursuant to this clause (i) do
not, in the aggregate, exceed more than 15% of the Common Stock issued and
outstanding immediately prior to the Closing Date and (B) the exercise price of
any such options is not lowered after issuance by subsequent amendment thereof,
none of such options are amended subsequent to issuance to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
options are subsequent to issuance otherwise materially changed in any manner
that adversely affects any of the Subscribers; (ii) shares of Common Stock
issued upon the conversion or exercise of Convertible Securities or contractual
agreements (other than options to purchase Common Stock or other equity
incentive awards issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) issued prior to the date hereof, provided that the conversion
price of any such Convertible Securities (other than options to purchase Common
Stock issued pursuant to an Approved Stock Plan that are covered by clause (i)
above) is not lowered by subsequent amendment, none of such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are subsequently
amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such Convertible Securities (other than options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are otherwise materially changed in any manner that
adversely affects any of the Subscribers; and (iii) the shares of Common Stock
issuable in connection with a strategic merger, acquisition, consolidation,
purchase of substantially all of the securities or assets of a corporation or
other entity or in connection with a strategic licenses agreement and/or other
partnering arrangements provided that that (A) the primary purpose of such
issuance is not to raise capital as determined in good faith by the Company, (B)
the purchaser or acquirer of such shares of Common Stock in such issuance solely
consists of either (1) the actual participants in such strategic alliance or
strategic partnership or financing transactions reasonably related thereto, (2)
the actual owners of such assets or securities acquired in such merger or
acquisition or (3) the stockholders, partners or members of the foregoing
Persons, and (C) the number or amount (as the case may be) of such shares of
Common Stock issued to such Person by the Company shall not be disproportionate
to such Person’s actual participation in such strategic alliance or strategic
partnership or ownership of such assets or securities to be acquired by the
Company (as applicable). “Approved Stock Plan” means any employee benefit plan
which has been approved by the board of directors of the Company prior to or
subsequent to the date hereof pursuant to which shares of Common Stock and
standard options to purchase Common Stock may be issued to any employee, officer
or director for services provided to the Company in their capacity as such.
“Convertible Securities” shall mean any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities. “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity or a government or any
department or agency thereof.

 

(e)          Certificate as to Adjustments. In each case of any adjustment or
readjustment in the Notes, the Company, at its expense, will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms hereof and the Note and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Company will
forthwith mail a copy of each such certificate to the Subscriber. To the extent
any such certificate contains material non-public information, the Company
shall, no later than the first Business Day after the date of delivery of such
certificate to the Subscriber, include such material non-public information in a
Current

 

- 5 -

 

 

Report on Form 8-K filed with the SEC. From and after the filing of such Form
8-K, the Company shall have disclosed all material non-public information (if
any) delivered to the Subscriber by the Company or any of its Subsidiaries, or
any of their respective officers, directors, employees or agents in connection
with the transactions described in such certificate.

 

(f) Right of Participation. Until eighteen (18) months following the Final
Closing Date, the Subscribers hereunder shall be given not less than five (5)
days prior written notice of any proposed sale by the Company of its Common
Stock, Convertible Securities or other securities or equity linked debt
obligations (“Other Offering”), except in connection with the issuance of any
Excluded Securities. If Subscribers elect to exercise their rights pursuant to
this Section 2(f), the Subscribers shall have the right during the five (5) days
following receipt of the notice, to purchase in the aggregate up to all of such
offered Common Stock, Convertible Securities, debt or other securities in
accordance with the terms and conditions set forth in the notice of sale,
relative to each other in proportion to the principal amount of Notes issued to
them as of the Final Closing Date. Subscribers who participate in such Other
Offering shall be entitled at their option to purchase, in proportion to each
other, the amount of such Other Offering that could have been purchased by
Subscribers who do not exercise their rights hereunder until up to the entire
Other Offering is purchased by Subscribers. In the event such terms and
conditions are modified during the notice period, Subscribers shall be given
prompt notice of such modification and shall have the right during the five (5)
days following the notice of modification to exercise such right.

 

3.           THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS

 

Each Subscriber, severally and not jointly, hereby acknowledges, agrees with and
represents, warrants and covenants to the Company, as follows:

 

(a)          The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

(b)          The Subscriber acknowledges its understanding that the Offering and
sale of the Securities is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) of the Securities Act and the
provisions of Regulation D promulgated thereunder (“Regulation D”). In
furtherance thereof, the Subscriber represents and warrants to the Company and
its affiliates as follows:

 

(i)          The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Subscriber does not have any
such intention.

 

(ii)         The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws, except sales pursuant to a registration statement or sales that are
exempted under the Securities Act.

 

(iii)        The Subscriber is acquiring the Securities solely for the
Subscriber’s own beneficial account, for investment purposes, and not with a
view towards, or resale in connection with, any distribution of the Securities.

 

(iv)        The Subscriber has the financial ability to bear the economic risk
of the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.

 

(v)         The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any, acting in advisory capacity to
Subscriber in connection with this Offering, (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of

 

- 6 -

 

 

evaluating the merits and risks of a prospective investment in the Securities.
If other than an individual, the Subscriber also represents it has not been
organized solely for the purpose of acquiring the Securities.

 

(vi)        The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, and has carefully reviewed them
and understands the information contained therein, prior to the execution of
this Agreement.

 

(c)          The Subscriber is not relying on the Company or any of its
employees, agents, sub-agents or advisors with respect to the legal, tax,
economic and related considerations involved in this investment. The Subscriber
has relied on the advice of, or has consulted with, only its Advisors. Each
Advisor, if any, has disclosed to the Subscriber in writing (a copy of which is
annexed to this Agreement) the specific details of any and all past, present or
future relationships, actual or contemplated, between the Advisor and the
Company or any affiliate or sub-agent thereof.

 

(d)          The Subscriber has carefully considered the potential risks
relating to the Company and a purchase of the Securities, and fully understands
that the Securities are a speculative investment that involves a high degree of
risk of loss of the Subscriber’s entire investment. Among other things, the
Subscriber has carefully considered each of the risks described under the
heading “Risk Factors” in the Company’s SEC Filings (as defined below).

 

(e)          The Subscriber will not sell or otherwise transfer any Securities
without registration under the Securities Act or an exemption therefrom, and
fully understands and agrees that the Subscriber must bear the economic risk of
its purchase for an indefinite amount of time because, among other reasons, the
Securities have not been registered under the Securities Act or under the
securities laws of any state and, therefore, cannot be resold, pledged, assigned
or otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states, or an
exemption from such registration is available. In particular, the Subscriber is
aware that the Securities are “restricted securities,” as such term is defined
in Rule 144 promulgated under the Securities Act (“Rule 144”), and they may not
be sold pursuant to Rule 144 unless all of the conditions of Rule 144 are met,
including, but not limited to, the current reporting requirement set forth in
Rule 144(i) as a “former shell” company. The Subscriber also understands that
the Company is under no obligation to assist the Subscriber in complying with
any exemption from registration under the Securities Act or applicable state
securities laws. The Subscriber understands that any sales or transfers of the
Securities are further restricted by state securities laws and regulations and
the provisions of this Agreement.

 

(f)          No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Note the Subscriber is
not relying upon any representations other than those contained herein.

 

(g)          The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 

(h)          The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend:

 

“[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE
BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT,
ACCOMPANIED BY AN OPINION OF COUNSEL, IN

 

- 7 -

 

 

A FORM REASONABLY ACCEPTABLE TO THE COMPANY, AS TO THE AVAILABILITY OF RULE 144.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

(i)          The Subscriber understands and acknowledges that certificates
evidencing Securities shall not be required to contain the legend set forth in
Section 3(h) above or any other legend (i) while a registration statement
covering the resale of such Securities is effective under the Securities Act,
(ii) following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that the
Subscriber provides the Company with reasonable assurances that such Securities
are eligible for sale, assignment or transfer under Rule 144 which shall not
include an opinion of the Subscriber’s counsel), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that the
Subscriber provides the Company with an opinion of counsel in a form and from a
firm reasonably acceptable to the Company, (with up to three such opinions, if
available from Company counsel, to be provided at the expense of the Company),
to the effect that such sale, assignment or transfer of the Securities may be
made without registration under the applicable requirements of the Securities
Act or (v) if such legend is not required under applicable requirements of the
Securities Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the SEC). If a legend is not
required pursuant to the foregoing, the Company shall no later than three (3)
business days following the delivery by the Subscriber to the Company or the
transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from the Subscriber
as may be required above in this Section 3(i), as directed by the Subscriber,
either: (A) provided that the Company’s transfer agent is participating in the
DTC Fast Automated Securities Transfer Program and such Securities are shares of
Common Stock issuable upon conversion of the Note, credit the aggregate number
of shares of Common Stock to which the Subscriber shall be entitled to the
Subscriber’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Subscriber, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of the Subscriber or its designee. The Company
shall be responsible for any transfer agent fees, fees of legal counsel to the
Company and/or DTC fees with respect to any issuance of Securities or the
removal of any legends with respect to any Securities in accordance herewith.

 

(j)          Neither the SEC nor any state securities commission has approved
the Securities or passed upon or endorsed the merits of the Offering. There is
no government or other insurance covering any of the Securities.

 

(k)          The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.

 

(l)          (i)          In making the decision to invest in the Securities the
Subscriber has relied solely upon the information provided by the Company in the
Transaction Documents. To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Transaction Documents.

 

(ii)         The Subscriber represents and warrants that: (i) the Subscriber was
contacted regarding the sale of the Securities by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship and (ii) no Securities were offered or
sold to it by means of any form of general solicitation or general advertising,
and in connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.

 

- 8 -

 

 

(m)          The Subscriber has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby.

 

(n)           The Subscriber is not relying on the Company or any of its
employees, agents, or advisors with respect to the legal, tax, economic and
related considerations of an investment in the Securities, and the Subscriber
has relied on the advice of, or has consulted with, only its own Advisors.

 

(o)          The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(p)          No oral or written representations have been made, or oral or
written information furnished, to the Subscriber or its Advisors, if any, in
connection with the Offering that are in any way inconsistent with the
information contained herein.

 

(q)          (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(r)          The Subscriber is an “Accredited Investor” as defined in Rule
501(a) under the Securities Act. In general, an “Accredited Investor” is deemed
to be an institution with assets in excess of $5,000,000 or individuals with a
net worth in excess of $1,000,000 (excluding such person’s residence) or annual
income exceeding $200,000 or $300,000 jointly with his or her spouse.

 

(s)          The Subscriber, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the Offering,
and has so evaluated the merits and risks of such investment. The Subscriber has
not authorized any person or entity to act as its Purchaser Representative (as
that term is defined in Regulation D of the General Rules and Regulations under
the Securities Act) in connection with the Offering. The Subscriber is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(t)          The Subscriber has reviewed, or had the opportunity to review, all
of the SEC Filings (as defined below) and all “Risk Factors” and “Forward
Looking Statements” disclaimers contained therein. In addition, the Subscriber
has reviewed and acknowledges it has such knowledge, sophistication and
experience in securities matters.

 

4.           THE COMPANY’S Representations, Warranties and Covenants

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to each Subscriber as of the date hereof and as of the Closing Date,
as follows:

 

(a) Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation. The Company is duly qualified to do business, and is in good
standing in the states required due to (a) the ownership or lease of real or
personal property for use in the operation of the Company's business or (b) the
nature of the business conducted by the Company. The Company has all requisite
power, right and authority to own, operate and lease its properties and assets,
to carry on its business as now conducted, to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and to carry out the transactions contemplated hereby and thereby.
All actions on the part of the Company and its officers and directors necessary
for the authorization, execution, delivery and performance of this Agreement

 

- 9 -

 

 

and the other Transaction Documents, the consummation of the transactions
contemplated hereby and thereby, and the performance of all of the Company's
obligations under this Agreement and the other Transaction Documents have been
taken or will be taken prior to the Closing. This Agreement has been, and the
other Transaction Documents to which the Company is a party on the Closing will
be, duly executed and delivered by the Company, and this Agreement is, and each
of the other Transaction Documents to which it is a party on the Closing will
be, a legal, valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as may be limited by
bankruptcy, reorganization, insolvency, moratorium and similar laws of general
application relating to or affecting the enforcement of rights of creditors, and
except as enforceability of the obligations hereunder are subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).

 

(b)          Issuance of Securities. The Securities to be issued to the
Subscriber pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement and the applicable Transaction Documents, will
be duly and validly issued and, when issued, will be fully paid and
non-assessable.

 

(c)          Authorization; Enforcement. The execution, delivery and performance
of this Agreement and the other Transaction Documents by the Company, and the
consummation of the transactions contemplated hereby and thereby, will not (a)
constitute a violation (with or without the giving of notice or lapse of time,
or both) of any provision of any law or any judgment, decree, order, regulation
or rule of any court, agency or other governmental authority applicable to the
Company, (b) require any consent, approval or authorization of, or declaration,
filing or registration with, any person, (c) result in a default (with or
without the giving of notice or lapse of time, or both) under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel, any agreement, lease, note or other restriction,
encumbrance, obligation or liability to which the Company is a party or by which
it is bound or to which any assets of the Company are subject, (d) result in the
creation of any lien or encumbrance upon the assets of the Company, or upon any
shares of Common Stock, preferred stock or other securities of the Company, (e)
conflict with or result in a breach of or constitute a default under any
provision of the articles of incorporation or bylaws of the Company, or (f)
invalidate or adversely affect any permit, license, authorization or status used
in the conduct of the business of the Company.

 

(d)          SEC Filings. The Company is subject to, and in full compliance
with, the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Company has made
available to each Subscriber through the EDGAR system true and complete copies
of the Company’s filings for the prior two full fiscal years plus any interim
period (collectively, the “SEC Filings”), and all such SEC Filings are
incorporated herein by reference. For the prior two fiscal years plus any
interim period, the SEC Filings, when they were filed with the SEC (or, if any
amendment with respect to any such document was filed, when such amendment was
filed), complied in all material respects with the applicable requirements of
the Exchange Act and the rules and regulations thereunder and did not, as of
such date, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. All reports and statements required to be filed by the
Company under the Exchange Act have been filed, together with all exhibits
required to be filed therewith. The Company and each of its direct and indirect
subsidiaries, if any (collectively, the “Subsidiaries”), are engaged in all
material respects only in the business described in the SEC Filings, and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company and the Subsidiaries.

 

(e)          No Financial Advisor. The Company acknowledges and agrees that each
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Subscriber’s purchase of the Securities. The Company further represents to each
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(f)          Capitalization and Additional Issuances. The authorized and
outstanding capital stock of the Company on a fully diluted basis as of the date
of this Agreement and the Closing Date (not including the Securities) are set
forth in the Company’s SEC Filings. Except as set forth in the Company’s SEC
Filings, there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock or other equity
interest of the Company or any of its subsidiaries. The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company are described in the
Company’s

 

- 10 -

 

 

SEC Filings. There are no outstanding agreements or preemptive or similar rights
affecting the Company's Common Stock.

 

(g)          Private Placements. Assuming the accuracy of each Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscribers as contemplated hereby.

 

(h)          Investment Company. The Company is not, and is not an affiliate of,
and immediately after receipt of payment for the Notes will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

(i)          Shell Company Status. The Company is not currently an issuer
identified in Rule 144(i)(1) of the Securities Act. The Company is, and has been
for a period of at least 90 days, subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act.

 

(j)          Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors which is outside of the ordinary course of business or
individually or in the aggregate material to the Company or any of its
Subsidiaries.  No director, officer or employee of the Company or any of its
Subsidiaries has willfully violated 18 U.S.C. §1519 or engaged in spoliation in
reasonable anticipation of litigation.  Without limitation of the foregoing,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act or the Exchange Act. “Governmental Entity” means any
nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing. “Principal Market” means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the NYSE MKT, The NASDAQ Capital Market, The NASDAQ Global Market,
The NASDAQ Global Select Market, the New York Stock Exchange, OTCQX, OTCQB,
OTCPK or the OTC Bulletin Board (or any successors to any of the foregoing).

 

(k)          Employee Relations. Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union.  The Company believes that its and its Subsidiaries’ relations with their
respective employees are good.  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. “Material Adverse Effect” means
any material adverse effect on (i) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company or any Subsidiary, individually or taken
as a whole, (ii) the transactions contemplated hereby or in any of the other
Transaction Documents or (iii) the authority or ability of the Company or any of
its Subsidiaries to perform any of their respective obligations under any of the
Transaction Documents. 

 

(l)          Tax Status. The Company and each of its Subsidiaries (i) has timely
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries

 

- 11 -

 

 

know of no basis for any such claim.  The Company is not operated in such a
manner as to qualify as a passive foreign investment company, as defined in
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(m)          Indebtedness and Other Contracts. Except as set forth in the SEC
Filings, neither the Company nor any of its Subsidiaries, (i) has any
outstanding Indebtedness (as defined below), (ii) is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement: 
(y) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, claim, lien, tax, right
of first refusal, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (z) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

 

(n)          No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as set forth in the SEC Filings, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
could have a material adverse effect on any Subscriber’s investment hereunder or
(iii) would reasonably be expected to have a Material Adverse Effect.

 

(o)          No Additional Agreements. Neither the Company nor any of its
Subsidiaries has any agreement or understanding with any Subscriber with respect
to the transactions contemplated by the Transaction Documents other than
pursuant to documents substantially identical to the Transaction Documents.

 

(p)          No Disqualification Events. To the Company’s knowledge, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering contemplated
hereby, any beneficial owner of 20% or more of the Company's outstanding voting
equity securities, calculated on the basis of voting power, nor any promoter (as
that term is defined in Rule 405 under the Securities Act) connected with the
Company in any capacity at the time of sale (each, an “Issuer Covered Person”)
is subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.

 

- 12 -

 

  

(q)          General Solicitation. None of the Company, any of its affiliates
(as defined in Rule 501(b) promulgated under the Securities Act) or any person
acting on behalf of the Company or such affiliate will solicit any offer to buy
or offer or sell the Securities by means of any form of general solicitation or
general advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

5.          OTHER AGREEMENTS OF THE PARTIES

 

(a)          Furnishing of Information. As long as any Subscriber owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. As long as any Subscriber owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Subscribers and make publicly available in accordance with Rule
144(c) under the Securities Act such information as is required for the
Subscribers to sell the Securities under Rule 144. The Company further covenants
that it will take such further action as any holder of Securities may reasonably
request, all to the extent required from time to time to enable such person to
sell such Securities without registration under the Securities Act within the
limitation of the exemptions proved by Rule 144 under the Securities Act.

 

(b)          Shareholder Rights Plan. No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other person that any
Subscriber is an “Acquiring Person” under any shareholder rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that any
Subscriber could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Subscribers.

 

(c)          Securities Laws Disclosure; Publicity. The Company shall within the
time frame proscribed by the Exchange Act, file a Current Report on Form 8-K
with the SEC, including the Transaction Documents as exhibits thereto (the “8-K
Filing”). From and after the filing of the 8-K Filing, the Company shall have
publicly disclosed all material, non-public information delivered to any of the
Subscribers by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents. The Company and each
Subscriber shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and no Subscriber shall issue
any such press release or otherwise make any such public statement without the
prior consent of the Company, which consent shall not unreasonably be withheld.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Subscriber, or include the name of any Subscriber in any filing with the
SEC or any regulatory agency, without the prior written consent of such
Subscriber, except to the extent such disclosure is required by law in which
case the Company shall provide the Subscribers with prior notice of such
disclosure or in connection with the Registration Rights described in Section 7
herein.

 

(d)          Integration. The Company shall not, and shall use its best efforts
to ensure that no affiliate of the Company shall, after the date hereof, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to the Subscribers.

 

(e)          Reservation of Securities. The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.

 

(f)          Use of Proceeds. The Company anticipates using the gross proceeds
from the Offering in accordance with Schedule I attached hereto.

 

(g)          Quotation. As long as any Subscriber owns Securities, the Company
shall use its best efforts to maintain eligibility for the Company’s Common
Stock on the OTCBB, OTCQB or a national securities exchange.         

 

- 13 -

 

 

(h)           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf will provide any Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information, and each Subscriber agrees, and shall direct its agents and counsel
not to, request any material non-public information from the Company or any
Person acting on its behalf, unless prior thereto such Subscriber shall have
executed a written agreement with the Company regarding the confidentiality and
use of such information. The Company understands and confirms that each
Subscriber shall be relying on the foregoing covenant in effecting transactions
in securities of the Company. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company and any of its Subsidiaries or any of their respective officers,
directors, affiliates, employees or agents, on the one hand, and the Subscriber
or any of its affiliates on the other hand, shall terminate.

 

(i)          Accounts and Records; Inspections. (i) The Company shall keep true
records and books of account in which full, true and correct entries will be
made of all dealings or transactions in relation to the business and affairs of
the Company and its subsidiaries in accordance with GAAP applied on a consistent
basis;

 

(ii)         The Company shall permit each holder of any Securities or any of
such holder’s officers, employees or representatives during regular business
hours of the Company, upon reasonable notice and as often as such holder may
reasonably request, to visit and inspect the offices and properties of the
Company and its subsidiaries and to make extracts or copies of the books,
accounts and records of the Company or its subsidiaries at such holder’s
expense; and

 

(iii)        Nothing contained in this Section shall be construed to limit any
rights which a holder of any Securities may otherwise have with respect to the
books and records of the Company and its subsidiaries, to inspect its properties
or to discuss its affairs, finances and accounts.

 

(j)          DTC Eligibility. For as long as any Subscriber owns Securities, the
Company shall use its best efforts to maintain full eligibility of the Company’s
Common Stock for electronic clearance and settlement services through the
Depository Trust Company, although the Subscriber acknowledges that the Company
does not currently have DTC FAST eligibility and such lack of DTC FAST
eligibility shall not constitute a default under this Agreement, the Note or any
other Transaction Document. The Company covenants and agrees to use its
reasonable best efforts to cure its lack of DTC FAST eligibility within ninety
(90) days of the Final Closing Date. For the avoidance of doubt, the failure to
submit or resubmit an application for DTC FAST eligibility within ninety (90)
days of the Final Closing Date or the failure by the Company to use its
reasonable best efforts in connection therewith shall be considered an Event of
Default under this Agreement and the Transaction Documents.

 

(k)          Indemnification. The Company will indemnify and hold harmless each
Subscriber and, where applicable, its directors, officers, employees, agents,
advisors and shareholders (each, an “Indemnitee”, from and against any and all
loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all fees, costs and expenses whatsoever reasonably incurred
in investigating, preparing or defending against any claim, lawsuit,
administrative proceeding or investigation whether commenced or threatened) (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (ii) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (iii) any cause of action, suit, proceeding or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company or any Subsidiary) or which otherwise
involves such Indemnitee that arises out of or results from (A) the execution,
delivery, performance or enforcement of any of the Transaction Documents, (B)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (C) the
status of such Subscriber or holder of the Securities either as an investor in
the Company pursuant to the transactions contemplated by the Transaction
Documents or as a party to this Agreement (including, without limitation, as a
party in interest or otherwise in any action or proceeding for injunctive or
other equitable relief). To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

- 14 -

 

 

(l)          Closings. The initial closing shall be referred to as the “Initial
Closing” and may be held upon receipt and acceptance of subscriptions prior to
November 14, 2014. The date of the Initial Closing is sometimes referred to as
the “Initial Closing Date.” Subsequent closings (each a “Subsequent Closing”)
will be held until the earlier to occur of: (i) the date on which the entire
Offering has been subscribed for and accepted by the Company, (ii) the date the
Company determines to terminate the Offering and (iii) December 15, 2015. The
Offering may be extended up to December 30, 2015 (the “Final Closing” and such
date of the Final Closing, the “Final Closing Date”), without additional notice
to Subscribers. Officers, directors and affiliates of the Company, and the
placement agent, if any, may purchase securities in the Offering or otherwise
receive securities in connection with the conversion of outstanding debt

 

6.           CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

(a) The Closing of the sale of the Notes is conditioned upon satisfaction of the
following conditions precedent on or before the Closing Date:

 

(i)          As of the Closing, no legal action, suit or proceeding shall be
pending against the Company that seeks to restrain or prohibit the transactions
contemplated by this Agreement.

 

(ii)         The representations and warranties of the Company and the
Subscribers contained in this Agreement shall have been true and correct in all
material respects on the date of this Agreement (except whether such
representations are qualified by material or material adverse effect, which
shall be true and correct in all respects) and shall be true and correct as of
the Closing as if made on the Closing Date and the Company shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required to be performed, satisfied or complied with by the Company
in connection with the consummation of the transactions contemplated by the
Transaction Documents at or prior to the Closing Date and the Company shall
deliver a certificate, executed by its Chief Executive Officer, dated as of the
Closing Date, certifying that the foregoing is true.

 

(iii)        The Company shall deliver to the Subscribers, a certificate from
the Company, signed by its Secretary or Assistant Secretary, including
incumbency specimen signatures of any signatory of any Transaction Document of
the Company and certifying that the attached copies of the Company’s Certificate
of Incorporation, as amended and Bylaws, as amended, and resolutions of the
Board of Directors of the Company approving this the Offering, are all true,
complete and correct and remain in full force and effect.

 

7.           REGISTRATION RIGHTS

 

The Company shall file a “resale” registration statement with the SEC covering
125% of the shares of Common Stock issuable upon conversion of the Notes, so
that such shares of Common Stock will be registered under the Securities Act.
The Company will maintain the effectiveness of the “resale” registration
statement from the effective date of the registration statement until all
Registrable Securities (as defined in the Registration Rights Agreement) covered
by such registration statement have been sold, or may be sold without the
requirement to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144. The Company will use its
reasonable best efforts to have such “resale” registration statement filed
within sixty (60) days after the Final Closing Date (the “Filing Deadline”) and
declared effective by the SEC as soon as possible and, in any event, within one
hundred and twenty (120) days after the Final Closing Date of the Offering (the
“Effectiveness Deadline”), unless extended by Subscribers in the Offering
holding 60% of the principal amount of Notes issued in the Offering.

 

The Company is obligated to pay to the Subscribers a fee of 1% per month of the
investors’ investment, payable in cash, up to a maximum of six (6%) percent, on
the Filing Deadline and the Effectiveness Deadline if the registration
obligations set forth herein have not been met, and pro- rata for each month, or
partial month, in excess of the Filing Deadline and/or the Effectiveness
Deadline that the registration statement has not been declared effective;
provided, however, that the Company shall not be obligated to pay any such
liquidated damages if the Company is unable to fulfill its registration
obligations as a result of rules, regulations, positions or releases issued or
actions taken by the SEC pursuant to its authority with respect to “Rule 415”,
provided the Company registers at

 

- 15 -

 

  

such time the maximum number of shares of Common Stock permissible upon
consultation with the staff of the SEC.

 

The description of registration rights is qualified in its entirety by reference
to Registration Rights Agreement annexed hereto as Exhibit C.

 

8.           MISCELLANEOUS PROVISIONS

 

(a)          All parties hereto have been represented by counsel, and no
inference shall be drawn in favor of or against any party by virtue of the fact
that such party’s counsel was or was not the principal draftsman of this
Agreement. Each Subscriber and the Company acknowledge that the firm Sichenzia
Ross Friedman Ference, LLP is acting as co-counsel to the Company and has
previously represented certain of the Subscribers. Each of the Company and the
undersigned Subscriber consent to sure representation of the Company in
connection with this Offering and the Transaction Documents, and waive any and
all conflicts that could arise as a result of any prior or future
representation.

 

(b)          Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

(c)          The representations, warranties and agreement of each Subscriber
and the Company made in this Agreement shall survive the execution and delivery
of this Agreement and the delivery of the Securities.

 

(d)          Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.

 

(e)          Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If any Subscriber is more than one person or entity, the obligation of
any Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
and the other Transaction Documents sets forth the entire agreement and
understanding between the parties as to the Offering contemplated hereby and
merges and supersedes all prior discussions, agreements and understandings of
any and every nature among them.

 

(f)          The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Subscriber. The
Subscriber may assign some or all of its rights hereunder in connection with any
transfer of any of its Securities without the consent of the Company, in which
event such assignee shall be deemed to be the Subscriber hereunder with respect
to such assigned rights.

 

(g)          The Company hereby represents and warrants as of the date hereof
and as of the Closing Date that none of the terms offered to any Person with
respect to any offer, sale or subscription of Securities (each a "Subscription
Document"), is or will be more favorable to such Person than those of the
Subscriber and this Agreement shall be, unless waived by the Subscriber, without
any further action by the Subscriber or the Company, deemed amended and modified
in an economically and legally equivalent manner such that the Subscriber shall
receive the benefit of the more favorable terms contained in such Subscription
Document. Notwithstanding the foregoing, the Company agrees, at its expense, to
take such other actions (such as entering into amendments to the Transaction
Documents) as the Subscriber may reasonably request to further effectuate the
foregoing.

 

(h)          Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except in writing signed by both (a) the Company
and (b) Subscribers in the Offering holding 60% of the principal amount of Notes
issued in the Offering then held by the original Subscribers. The Company shall
be prohibited from offering any additional consideration to any Subscriber in
this Offering (or such original Subscriber’s

 

- 16 -

 

  

transferee) for the purposes of inducing such person to change, modify, waive or
amend any term of this Agreement or any other Transaction Document without
making the same offer on a pro-rata basis to all other Subscribers (and those
transferees) in this Offering allocable to the securities acquired by such
transferee(s).

 

(i)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles.

 

(j)          The Company and each Subscriber hereby agree that any dispute that
may arise between them arising out of or in connection with this Agreement shall
be adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.

 

(k)          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(l)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Signature Pages Follow]

 

- 17 -

 

  

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

OPTEX SYSTEMS HOLDINGS, inc.

 

IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of _____, 2014.

 

$      Principal Face Value of Note  

  

Manner in which Title is to be held (Please Check One):

 

1. ___ Individual 7. ___

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

2. ___ Joint Tenants with Right of Survivorship 8. ___

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

3. ___ Community Property 9. ___ Married with Separate Property 4. ___ Tenants
in Common 10. ___ Keogh 5. ___ Corporation/Partnership/ Limited Liability
Company 11. ___ Tenants by the Entirety 6. ___ IRA      



 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):

 

Account Name:

 

Account Number:

 

Representative Name:

 

Representative Phone Number:

 

Address:

 

City, State, Zip:

 

- 18 -

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 19.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 20.

 

EXECUTION BY NATURAL PERSONS

 

        Exact Name in Which Title is to be Held  

 

        Name (Please Print)   Name of Additional Purchaser                  
Residence: Number and Street   Address of Additional Purchaser                  
City, State and Zip Code   City, State and Zip Code                   Social
Security Number   Social Security Number                   Telephone Number  
Telephone Number                   Fax Number (if available)   Fax Number (if
available)                   E-Mail (if available)   E-Mail (if available)      
            (Signature)    (Signature of Additional Purchaser)  

 

 

ACCEPTED this ___ day of _________ 2014, on behalf of the Company.

 

 

  By:         Name:     Title:

 

 

[SIGNATURE PAGE FOR NOTE PURCHASE AGREEMENT]

 

- 19 -

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

 

(Corporation, Partnership, LLC, Trust, Etc.)

 

        Name of Entity (Please Print)  

 

Date of Incorporation or Organization:       State of Principal Office:      
Federal Taxpayer Identification Number:           Office Address           City,
State and Zip Code           Telephone Number           Fax Number (if
available)           E-Mail (if available)  

 

  By:       Name:     Title:

 

[seal]

 

Attest:         (If Entity is a Corporation)    

 

      Address

 

 

ACCEPTED this ____ day of __________ 2014, on behalf of the Company.

 

 

  By:       Name:     Title:

 

 

[SIGNATURE PAGE FOR NOTE PURCHASE AGREEMENT]

 

- 20 -

 

  

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

oYou are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), (ii) a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock or preferred stock, is made by a plan fiduciary, as defined in
Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or (2) you have total
assets in excess of $5,000,000 and the decision that you shall subscribe for and
purchase the Notes is made solely by persons or entities that are accredited
investors, as defined in Rule 501 of Regulation D promulgated under the
Securities Act (“Regulation D”) or (3) you are a self-directed plan and the
decision that you shall subscribe for and purchase the Securities is made solely
by persons or entities that are accredited investors.

 

oYou are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 

oYou are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Securities and its underlying securities
in excess of $5,000,000.

 

oYou are a director or executive officer of the Company.

 

oYou are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 (excluding residence) at the time of your
subscription for and purchase of the Securities.

 

oYou are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

oYou are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities and whose subscription for and
purchase of the Securities is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of Regulation D.

 

oYou are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.



 



- 21 -

 



 

Check all boxes below which correctly describe you.

 

With respect to this investment in the Securities, your:

 



Investment Objectives: p Aggressive Growth p Speculation           Risk
Tolerance: o Low Risk o Moderate Risk p High Risk

 



Are you associated with a FINRA Member Firm? o Yes o No

 

Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

 

____   ____ I/We understand that this investment is not guaranteed.

 

____   ____ I/We are aware that this investment is not liquid.

 

____   ____ I/We are sophisticated in financial and business affairs and are
able to evaluate the risks and merits of an investment in this offering.

 

____   ____ I/We confirm that this investment is considered “high risk.” (This
type of investment is considered high risk due to the inherent risks including
lack of liquidity and lack of diversification.  Success or failure of private
placements such as this is dependent on the corporate issuer of these securities
and is outside the control of the investors. While potential loss is limited to
the amount invested, such loss is possible.)

 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the Note
Purchase Agreement pursuant to which it purchased the Note.

 

 

      Name of Purchaser [please print]   Name of Co-Purchaser [please print]    
        Signature of Purchaser (Entities please provide signature of Purchaser’s
duly authorized signatory.)   Signature of Co-Purchaser             Name of
Signatory (Entities only)                 Title of Signatory (Entities only)    

 

 

[SIGNATURE PAGE FOR INVESTOR QUESTIONNAIRE]

OPTEX SYSTEMS HOLDINGS, INC.

 

- 22 -

 

 

Exhibit A

 

Form of Note

 

- 23 -

 

  

Exhibit B

 

Wire Instructions

 

- 24 -

 

  

Exhibit C

 

Registration Rights Agreement

 

- 25 -

 

  

SCHEDULE I

 

Use of Proceeds

Acquisitions and incidental costs

General Working Capital

 

- 26 -

 

 

